In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 19-2119
MATTHEW KING, individually and as
Representative of the Estate of
Bradley King, deceased,
                                               Plaintiff-Appellant,

                                v.

HENDRICKS COUNTY COMMISSIONERS,
et al.,
                                            Defendants-Appellees.
                    ____________________

       Appeals from the United States District Court for the
        Southern District of Indiana, Indianapolis Division.
     No. 1:17-cv-04412-JRS-TAB — James R. Sweeney, II, Judge.
                    ____________________

    ARGUED JANUARY 9, 2020 — DECIDED MARCH 31, 2020
                ____________________

   Before WOOD, Chief Judge, and EASTERBROOK and BARRETT,
Circuit Judges.
   WOOD, Chief Judge. Bradley King, a 29-year-old resident of
Hendricks County, Indiana, who suﬀered from paranoid
schizophrenia, was killed by a police oﬃcer on November 29,
2016, during an encounter at his home. Two Hendricks
2                                                     No 19-2119

County reserve deputies went to the Kings’ family home to
perform a “welfare check” after Bradley called 9-1-1 and re-
quested help. Matters then spun horribly out of control,
though what precisely happened is disputed, aside from the
fact that Bradley wound up dead. The only living eyewit-
nesses are the oﬃcers involved.
    The evidence developed for purposes of the defendants’
motion for summary judgment was as follows. The deputies,
Jason Hays and Jeremy Thomas, testiﬁed that upon their arri-
val, Bradley came out of the house, walked toward them, and
pulled a ten-inch knife out of his shorts pocket. Hays and
Thomas backpedaled, drew their service ﬁrearms, and yelled
at Bradley to stop and drop the knife. Bradley disregarded
their commands and kept moving forward. Then, with the
knife in his left hand, left arm raised in front of him so that the
blade was pointing toward the oﬃcers, he started running at
Hays. When Bradley was approximately eight feet away,
Hays ﬁred one shot. It proved to be fatal. According to the
autopsy, the bullet grazed Bradley’s left upper arm and en-
tered his chest, directed “left to right, downwards, and
slightly front to back.” A large knife, which Bradley’s father
identiﬁed as one from the Kings’ kitchen, was recovered from
the ground near Bradley’s left hand. An examination of the
knife did not reveal any latent ﬁngerprints.
   Bradley’s father, Matthew King, disputes the oﬃcers’ ac-
count. He asserts that Bradley was never violent, even when
suﬀering a psychotic episode, and would not have charged at
the police with a knife. King urges that circumstantial evi-
dence, including but not limited to the bullet trajectory, the
lack of ﬁngerprints on the knife, and the fact that Bradley was
right-handed and thus probably would not have held the
No. 19-2119                                                    3

knife in his left hand, substantially undermines the deputies’
account. King contends that his son’s killing was unwarranted
and unlawful.
    In the aftermath, King brought federal civil rights claims
under 42 U.S.C. § 1983 against Hays, the Hendricks County
Commissioners, the Hendricks County Sheriﬀ’s Department,
and the Sheriﬀ. He also brought federal claims under the
Americans with Disabilities Act (“ADA”) and the Rehabilita-
tion Act against the Commissioners and the Sheriﬀ’s Depart-
ment, as well as state civil rights and tort claims. The district
court granted summary judgment to all defendants on the
federal claims and declined to exercise supplemental jurisdic-
tion over the state-law claims. The court concluded that there
was no genuine dispute of material fact for trial; that Hays’s
actions did not violate Bradley’s rights under the Fourth
Amendment; and that the institutional defendants did not vi-
olate the ADA and Rehabilitation Act. King appealed the dis-
trict court’s judgment on the federal claims, and we now af-
ﬁrm.
                                I
    We review the district court’s grant of summary judgment
de novo. Daza v. Indiana, 941 F.3d 303, 308 (7th Cir. 2019). Sum-
mary judgment is appropriate when there is no dispute of ma-
terial fact and the movant is entitled to judgment as a matter
of law. FED. R. CIV. P. 56(a). At the summary-judgment stage,
we construe all facts in the record and reasonable inferences
in the light most favorable to the nonmoving party. Daza, 941
F.3d at 308. But this does not extend to drawing inferences
that are supported by only speculation or conjecture. Id. We
may affirm summary judgment on any ground supported by
4                                                    No 19-2119

the record, as long as the parties adequately presented the is-
sue before the district court and the nonmoving party had an
opportunity to contest it. De Lima Silva v. Dep’t of Corr., 917
F.3d 546, 558 (7th Cir. 2019).
                               II
                               A
    King first asserts a claim against Hays individually under
42 U.S.C. § 1983 for a violation of Bradley’s Fourth Amend-
ment rights. Section 1983 authorizes private suits to redress
deprivations of constitutional rights by state actors. The
Fourth Amendment assures the right to be free from unrea-
sonable “seizures,” a category that includes a law enforce-
ment officer’s use of deadly force against a free citizen. Ten-
nessee v. Garner, 471 U.S. 1, 7 (1985). Whether use of deadly
force constitutes a constitutionally reasonable seizure is an
objective inquiry and must be “judged from the perspective
of a reasonable officer on the scene, rather than with the 20/20
vision of hindsight.” Graham v. Connor, 490 U.S. 386, 396
(1989).
    Other circuits have concluded that “the level of force that
is constitutionally permissible in dealing with a mentally ill
person,” such as Bradley, “‘differs both in degree and in kind
from the use of force that would be justified against a person
who has committed a crime or who poses a threat to the com-
munity.’” Gray v. Cummings, 917 F.3d 1, 11 (1st Cir. 2019)
(quoting Bryan v. MacPherson, 630 F.3d 805, 829 (9th Cir.
2010)). “Consequently, a subject’s mental illness is a factor
that a police officer must take into account in determining
what degree of force, if any, is appropriate.” Id. (citing Estate
of Armstrong ex rel. Armstrong v. Village of Pinehurst, 810 F.3d
No. 19-2119                                                       5

892, 900 (4th Cir. 2016); Champion v. Outlook Nashville, Inc., 380
F.3d 893, 904 (6th Cir. 2004)); see also Vos v. City of Newport
Beach, 892 F.3d 1024, 1034 (9th Cir. 2018) (“These indications
of mental illness create a genuine issue of material fact about
whether the government’s interest in using deadly force was
diminished.”). We agree with our colleagues that officers of-
ten should approach persons known or suspected to have a
mental-health problem differently from the way they handle
those whom they suspect of criminal activity.
    But we also heed the Supreme Court’s admonition that
“[t]he calculus of reasonableness must embody allowance for
the fact that police officers are often forced to make split-sec-
ond judgments—in circumstances that are tense, uncertain,
and rapidly evolving—about the amount of force that is nec-
essary in a particular situation.” Graham, 490 U.S. at 396–97;
see also Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018); Williams
v. Ind. State Police Dep’t, 797 F.3d 468, 473 (7th Cir. 2015). “This
is true even when, judged with the benefit of hindsight, the
officers may have made ‘some mistakes.’” City & Cnty. of San
Francisco, Cal. v. Sheehan, 575 U.S. 600, 135 S. Ct. 1765, 1775
(2015) (quoting Heien v. North Carolina, 574 U.S. 54, 61 (2014)).
    “When addressing the use of deadly force, the court con-
siders whether a reasonable officer in the circumstances
would have probable cause to believe that the [person] poses
an immediate threat to the safety of the officers or others.”
Sanzone v. Gray, 884 F.3d 736, 740 (7th Cir. 2018). If the person
of interest threatens the officer with a weapon, deadly force
may be used, because the risk of serious physical harm to the
officer has been shown. Id. This is so even if a less deadly al-
ternative is available to the officers. Plakas v. Drinski, 19 F.3d
1143, 1149 (7th Cir. 1994). And this is so whether or not the
6                                                    No 19-2119

targeted person suffers from a mental illness—the critical con-
sideration is whether he or she poses an immediate threat to
the officers or others.
    Here, there is a potential issue of fact. If we accept the de-
fendants’ account of the critical events—that is, Bradley
pointed a large knife at them, disregarded their repeated com-
mands to drop the knife, and then charged at Hays—then
Hays’s use of deadly force was constitutionally reasonable.
On the other hand, if Bradley did not pose an immediate
threat of serious harm to the officers, then deadly force was
unlawful. But the existence of a possible issue of fact does not,
by itself, prevent summary judgment. We must examine the
record to see whether King has proffered sufficient evidence
to permit a rational factfinder to find in his favor. See Singer
v. Raemisch, 593 F.3d 529, 533 (7th Cir. 2010). If so, then sum-
mary judgment is inappropriate, but if the opponent of sum-
mary judgment offers “only speculation or conjecture” that
raises a “metaphysical doubt,” then there is no job for a fact-
finder to perform. Id.
    Sadly, “the person most likely to rebut the officers’ version
of events—the one killed—can’t testify.” Cruz v. City of Ana-
heim, 765 F.3d 1076, 1079 (9th Cir. 2014). To ensure fairness to
a deceased plaintiff whose representative alleges an imper-
missible use of deadly force, given the impossibility of victim
testimony to rebut the officers’ account, we scrutinize all the
evidence to determine whether the officers’ story is consistent
with other known facts. Maravilla v. United States, 60 F.3d
1230, 1233–34 (7th Cir. 1995); see also Scott v. Henrich, 39 F.3d
912, 915 (9th Cir. 1994), cert. denied, 515 U.S. 1159 (1995) (“In
other words, the court may not simply accept what may be a
self-serving account by the police officer. It must also look at
No. 19-2119                                                      7

the circumstantial evidence that, if believed, would tend to
discredit the police officer’s story, and consider whether this
evidence could convince a rational factfinder that the officer
acted unreasonably.”). If physical evidence contradicts the
deputies’ testimony, summary judgment is likely inappropri-
ate. Cruz, 765 F.3d at 1078–80; see also Capps v. Olson, 780 F.3d
879, 884–85 (8th Cir. 2015).
    King’s theory is that Bradley presented no threat to the of-
ficers and the killing was unjustified. King contends that the
officers planted the knife on Bradley after the fact and fabri-
cated the story about his charging at Hays. In support of this
theory, King pointed to the following evidence: (1) Bradley
did not generally have a propensity for violence, even when
he was having a “bad day” in terms of his mental health; (2)
Bradley previously interacted with other police officers, and
in one instance had a knife, but did not become violent on
those occasions; (3) it is unlikely that Bradley would have car-
ried a ten-inch kitchen knife in his shorts pocket, because his
favorite knife was a small paring knife and he did not gener-
ally walk around with it; (4) while Hays and Thomas both
stated in their depositions that Bradley held the knife in his
left hand, and the knife was recovered from the ground near
his left hand, Hays said in a prior statement that he thought
Bradley might have held the knife in his right hand; (5) Brad-
ley was right-handed and likely would not have held a knife
in his left hand; (6) forensic testing of the knife by King’s ex-
pert yielded no latent fingerprints; (7) the trajectory of the bul-
let indicates that Bradley was likely at an angle to Hays,
whereas Hays testified that he shot him straight on and aimed
for center mass; and (8) Deputy Thomas did not shoot at Brad-
ley as Bradley was supposedly running at Hays.
8                                                    No 19-2119

    We appreciate the difficulty King faces in countering the
officers’ testimony, but most of this evidence does not under-
mine the officers’ account. King in the end is forced to rely on
the theory that the officers shot Bradley for no reason and
planted the knife on him. But the evidence supporting that
version of events does not rise above speculation or conjec-
ture. It creates only metaphysical doubt and requires us to
make logical leaps rather than reasonable inferences. Some of
King’s evidence actually hurts, rather than helps, his case.
    King’s broad assertion that Bradley did not generally
show an inclination toward violence does not negate the evi-
dence that he behaved violently in this instance. King testified
in his deposition that Bradley was “scared some of the time”
and “that’s where the knife thing came from.” This supports
the inference that Bradley may have pulled a knife on the of-
ficers if he felt threatened. Likewise, the fact that Bradley did
not react violently in previous interactions with the police
tells us nothing about whether he reacted violently this time.
King’s acknowledgment that Bradley had a knife on him in
an earlier encounter with the police undermines the argument
that it was out of character for Bradley to carry a knife around.
Finally, King’s theory that Bradley would not have been hold-
ing a kitchen knife because he preferred a different knife tells
us very little. Even if we assume, favorably to King, that Brad-
ley usually carried a small paring knife, that does not rule out
the possibility that he found a larger knife in the family
kitchen on the fateful day.
    Next, despite King’s claim that Bradley would not have
carried a knife in his left hand because he was right-handed,
the record evidence suggests that he had a large kitchen knife
in his left hand. Hays and Thomas both testified to this effect
No. 19-2119                                                      9

in depositions. Furthermore, the grazing wound to Bradley’s
left arm and the bullet trajectory in his body are consistent
with his holding the knife in his left hand, up in front of his
face, and leaning forward slightly, as the officers testified. It
is also telling that after the shooting the knife was collected
from the ground to Bradley’s left.
    King cannot make anything of the lack of fingerprint evi-
dence: no evidence is no evidence. It is not affirmative evi-
dence that contradicts the officers’ testimony. We have previ-
ously warned in criminal cases that “successful development
of latent prints on firearms is difficult to achieve.” United
States v. Paladino, 401 F.3d 471, 478 (7th Cir. 2005). “In reality,
very few identifiable latent prints are found on firearms, a fact
that has been discussed in both literature and the judicial sys-
tem.” Id. The same logic applies to knives used as weapons.
And it is far too great a leap to infer from the lack of finger-
prints on the knife that the police planted it after the shooting.
    Finally, the fact that Thomas did not shoot Bradley does
not help King’s case. Bradley allegedly charged at Hays, not
Thomas, and so it makes sense that Hays, not Thomas, would
decide it was necessary to use his firearm in self-defense.
From Thomas’s failure to shoot we can reasonably infer that
Thomas did not view Bradley as posing an imminent threat
to him; we cannot, however, reasonably infer that Bradley did
not pose an imminent threat to Hays.
    We also note that there is no evidence that the officers
planted the knife on Bradley after the fact, as King hypothe-
sizes: nothing suggesting that the knife could not have fit in-
side the pocket from which the officers claimed Bradley
pulled it; no prints on the knife; and no indication that the of-
ficers went inside the Kings’ home.
10                                                     No 19-2119

     Ultimately, we are left with substantial testimonial and
physical evidence supporting Hays’s version of events, and
no concrete evidence rebutting it. King did not present
enough evidence to raise a genuine dispute of fact for trial,
and so summary judgment for Hays on the section 1983 claim
was appropriate. In light of our ruling on the merits, we have
no need to address Hays’s back-up assertion that he was en-
titled to qualified immunity.
                                 B
   King also brings a section 1983 municipal liability claim
against the Hendricks County Commissioners, the Sheriﬀ’s
Department, and Sheriﬀ Brett Clark (the Municipal Defend-
ants).
    In Monell v. New York City Dep’t Soc. Servs., 436 U.S. 658
(1978), the Supreme Court recognized that a local government
may be liable for constitutional injuries resulting from its own
actions or policies. Id. at 694. But it is premature for us to delve
into the question of municipal liability until we are satisﬁed
that a constitutional violation has been alleged and properly
supported. See City of Los Angeles v. Heller, 475 U.S. 796, 799
(1986) (“If a person has suﬀered no constitutional injury at the
hands of the individual police oﬃcer, the fact that the depart-
mental regulations might have authorized the use of constitu-
tionally excessive force is quite beside the point.” (emphasis
in original)).
    As discussed above, King has not established facts suﬃ-
cient to allow a fact-ﬁnder to conclude that Hays’s use of
deadly force violated Bradley’s Fourth Amendment rights.
There is thus no constitutional violation for which the institu-
tional defendants and Sheriﬀ Clark may be liable. Unlike in
No. 19-2119                                                    11

the Eighth Amendment context, where we have said that an
agency may be subject to Monell liability for deliberate indif-
ference at the policy level to prisoners’ serious medical needs
even when its individual agents did not act with deliberate
indiﬀerence, see Glisson v. Indiana Dep’t of Corrs., 849 F.3d 372,
378 (7th Cir. 2017), a government entity cannot passively com-
mit a Fourth Amendment violation. This is the case even if we
accept, for purposes of argument, King’s assertion that Hen-
dricks County fails to give reserve police oﬃcers such as Hays
and Thomas adequate training in how to deal with the men-
tally ill and how to de-escalate situations so that the use of
deadly force can be avoided. Even supposing that the county
would have been better advised to respond to persons expe-
riencing mental-health crises with medical personnel or social
workers, rather than armed police oﬃcers, its failure to do so
does not automatically lead to liability. For liability to attach,
there must be an unreasonable search or seizure, not just neg-
ligence or a failure to choose the best option.
    Because there was no underlying Fourth Amendment vio-
lation, summary judgment for the Municipal Defendants on
the section 1983 claim against them was proper.
                               III
    Title II of the Americans with Disabilities Act provides
that “no qualiﬁed individual with a disability shall, by reason
of such disability, be excluded from participation in or be de-
nied the beneﬁts of the services, programs, or activities of a
public entity, or be subjected to discrimination by any such
entity.” 42 U.S.C. § 12132. A “qualiﬁed individual” is “an in-
dividual with a disability who, with or without reasonable
modiﬁcations to rules, policies, or practices, … or the provi-
12                                                   No 19-2119

sion of auxiliary aids and services, meets the essential eligibil-
ity requirements for the receipt of services or the participation
in programs or activities provided by a public entity.” Id.
§ 12131(2). A “public entity” includes “any State or local gov-
ernment,” or “any department, agency, special purpose dis-
trict, or other instrumentality of a State or States or local gov-
ernment.” Id. § 12131(1). The parties do not dispute that Brad-
ley was a qualiﬁed individual or that the Hendricks County
Commissioners and the Sheriﬀ’s Department are public enti-
ties covered by the statute.
    Claims under section 504 of the Rehabilitation Act are
treated as “functionally identical” and can be considered to-
gether with Title II claims. Wagoner v. Lemmon, 778 F.3d 586,
592 (7th Cir. 2015). For simplicity, we refer to Title II and sec-
tion 504 collectively as “Title II” in the following analysis.
    Whether Title II applies to law enforcement investigations
and arrests, and if so to what extent, is an open question in
this circuit. Our fellow circuits are split. Compare Hainze v.
Richards, 207 F.3d 795, 801 (5th Cir. 2000) (“Title II does not
apply to an oﬃcer’s on-the-street responses to reported dis-
turbances or other similar incidents, whether or not those calls
involve subjects with mental disabilities, prior to the oﬃcer’s
securing the scene and ensuring that there is no threat to hu-
man life.”) with Vos, 892 F.3d at 1036 (“Title [II] applies to ar-
rests.”); Seremeth v. Bd. of Cnty. Comm’rs Frederick Cnty., 673
F.3d 333, 339 (4th Cir. 2012) (“Having concluded that the ADA
applies to the investigation of criminal conduct, we next con-
sider whether the deputies’ conduct was reasonable under the
circumstances.”); Bircoll v. Miami-Dade Cnty., 480 F.3d 1072,
1085 (11th Cir. 2007) (“[T]he question is not so much one of
No. 19-2119                                                     13

the applicability of the ADA because Title II prohibits dis-
crimination by a public entity by reason of [a person’s] disa-
bility. The exigent circumstances presented by criminal activ-
ity and the already onerous tasks of police on the scene go
more to the reasonableness of the requested ADA modiﬁca-
tion than whether the ADA applies in the ﬁrst instance.”); and
Gohier v. Enright, 186 F.3d 1216, 1221 (10th Cir. 1999) (“[A]
broad rule categorically excluding arrests from the scope of
Title II … is not the law.”). Most recently, the First Circuit as-
sumed without deciding that Title II applies to police encoun-
ters. Gray, 917 F.3d at 17 (“For present purposes, it is suﬃcient
for us to assume … that Title II of the ADA applies to ad hoc
police encounters … and that exigent circumstances may shed
light on the reasonableness of an oﬃcer’s actions.”).
    The Supreme Court granted certiorari to decide this issue
in City & Cnty. of San Francisco, Cal. v. Sheehan, supra, but it
dismissed the question as improvidently granted after San
Francisco changed its argument after the Ninth Circuit’s de-
cision and before the Supreme Court could rule. 135 S. Ct. at
1773–74 (“Our decision not to decide whether the ADA ap-
plies to arrests is reinforced by the parties’ failure to address
a related question: whether a public entity can be liable for
damages under Title II for an arrest made by its police oﬃcers.
Only public entities are subject to Title II, and the parties agree
that such an entity can be held vicariously liable for money
damages for the purposeful or deliberately indiﬀerent con-
duct of its employees. But we have never decided whether
that is correct.” (internal citations omitted)).
    Like the First Circuit in Gray, we may assume without de-
ciding that Title II applies to the oﬃcers’ interaction with
Bradley. We also may assume that Hendricks County could
14                                                   No 19-2119

be held vicariously liable under Title II for Hays’s actions, and
that “deliberate indiﬀerence” is the appropriate standard by
which to analyze the institutional defendants’ conduct. No
matter, because in order to prevail on his claims King must
show that “‘but for’ [Bradley’s] disability, he would have been
able to access the services or beneﬁts desired.” Wis. Cmty.
Servs., Inc. v. City of Milwaukee, 465 F.3d 737, 754 (7th Cir.
2006). King’s evidence falls short on that critical point.
    The police responded promptly to Bradley’s call for assis-
tance, and there is no competent evidence contradicting
Hays’s account that he shot Bradley because Bradley ran at
him with a knife. We have been given no reason to believe that
Hays’s response would have been diﬀerent had someone not
suﬀering from a mental illness done the same thing, and King
does not propose anything that Hays should have done dif-
ferently to accommodate Bradley’s mental illness. Hays’s
“failure to disarm, or take the decedent under control, was not
because he was inadequately trained to deal with disabled in-
dividuals, but because the decedent threatened him with a
deadly weapon before he could subdue him.” Thompson v.
Williamson Cnty., Tenn., 219 F.3d 555, 558 (6th Cir. 2000).
“Thus, if the decedent was denied access to medical services
it was because of his violent, threatening behavior, not be-
cause he was mentally disabled.” Id.
    Furthermore, King’s claims about Hendricks County’s al-
leged supervisory failures lack speciﬁcity. He calls for “addi-
tional training, oversight, and policy guidance,” but does not
say what Hendricks County should train all oﬃcers to do
when they interact with people suﬀering from mental ill-
nesses (of which there are a great variety and which involve
countless diﬀerent symptoms). What training should Hays
No. 19-2119                                                   15

have received that, if he acted in accordance with it, would
have prevented Bradley from running at Hays with a knife?
King has no direct answer for this, but rather points to a pre-
vious encounter Bradley had with the police in which the of-
ﬁcers were able to get him to drop the knife he was carrying
and called an ambulance to take him to the hospital. But it is
possible that Hays acted identically to the oﬃcers in the pre-
vious encounter, and the only thing that diﬀered was Brad-
ley’s response.
    Bradley’s death at the hands of police oﬃcers whom he
called for help when he was suﬀering a mental-health crisis is
undoubtedly heartbreaking for his family, as well as a sober-
ing reminder about the diﬃculties of dealing with the men-
tally ill. Nonetheless, the record before us does not indicate
that Hays was deliberately indiﬀerent to Bradley’s disability
or that Hendricks County was deliberately indiﬀerent to the
needs of community members suﬀering from mental illness
and failed adequately to train oﬃcers in how to handle such
persons. Finally, there is no evidence that but for alleged dis-
crimination on the basis of his disability, Bradley would still
be alive.
   We therefore conclude that the district court did not err in
granting summary judgment to the defendants on the ADA
and Rehabilitation Act claims.
                              IV
   We AFFIRM the district court’s judgment in all respects.